Case 2:18-cv-03468-SJF-SIL Document 18 Filed 01/15/19 Page 1 of 1 PageID #: 249


   David M. Carter (DC 2188)
   Francesco Sardone (FS 5557)
   CARTER, DELUCA, FARRELL & SCHMIDT, LLP
   445 Broad Hollow Road, Ste 420
   Melville, New York 11747
   Tel: (631) 501-5700/Fax: (631) 501-3526
   dcarter@cdfslaw.com

   Cara R. Burns (CB 1071)
   HICKS, MIMS, KAPLAN & BURNS
   2800 28th Street, Ste 300
   Santa Monica, California 90405
   Tel: (310) 314-1721/Fax: (310) 314-1725
   cburns@hmkblawyers.com

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ___________________________________x
                                                        CASE NO: 2:18-cv-3468 SJF-SIL
   LIVE NATION MERCHANDISE, INC.,
                                                        NOTICE OF
                  Plaintiff,                            VOLUNTARY DISMISSAL
   v.

   JOHN DOES 1-100, ET AL.,

               Defendants.
   ______________________________________x

          NOTICE IS HEREBY GIVEN that pursuant to Federal Rules of Civil Procedure,

   Rule 41 (a), Plaintiff voluntarily dismisses the above captioned action without prejudice.

   Dated: January 15, 2019             Respectfully submitted,
                                       By: /s/ Francesco Sardone____
                                       David M. Carter (DC 2188)
                                       Francesco Sardone (FS 5557)
                                       CARTER, DELUCA, FARRELL & SCHMIDT, LLP
                                       445 Broad Hollow Road, Suite 420
                                       Melville, New York 11747
                                       Tel: (631) 501-5700/Fax: (631) 501-3526
                                       dcarter@cdfslaw.com

                                       Cara R. Burns (CB 1071)
                                       HICKS, MIMS, KAPLAN & BURNS
                                       2800 28th Street, Ste 300
                                       Santa Monica, California 90405

                                       Attorneys for Plaintiff
